Citation Nr: 1028162	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This matter is on appeal from the New York Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing is of record.  The 
record was held open for 60 days to allow for additional 
evidence.  The Veteran did submit medical evidence with an April 
2010 signed waiver of RO review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on multiple vessels in the Navy for three 
years.

2.  Post-service employment included one year in the Navy Yard as 
a civilian.

3.  Asbestosis-related pleural disease with calcified pleural 
plaques is shown.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, a lung disorder, 
claimed as due to asbestos exposure, was incurred in service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 [one or other, or both only if appropriate] (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran contends that he developed asbestosis as a result of 
his active duty service aboard U.S. Navy ships in wartime.  His 
classification was a radioman and his personnel records listed 
assignments to several Navy vessels, as well as to a combat air 
support squadron.  He testified that he was employed for one-year 
in the Navy Yard as a civilian after service separation.

During service there were no complaints or requests for treatment 
for any respiratory disorder, though the Veteran suffered a bout 
of fever in 1945 for which he was briefly hospitalized.  The 1946 
examination for separation from active duty included a chest x-
ray which was negative.  

The post-service evidence establishes that an October 1998 VA 
chest CT scan found extensive pleural calcifications, 
specifically calcified pleural plaques in a paravertebral 
location and anterolaterally, considered compatible with a 
history of asbestos exposure.  Clinical corroboration was 
suggested.  A November 1998 private chest x-ray found bilateral 
pleural thickening and plaque with calcified pleural plaques and 
that x-ray report concluded the findings was diagnostic of 
asbestos-related pleural disease with calcified pleural plaque.  

In November 2001, the Veteran underwent a private pulmonary 
consultation which noted his work history in the Navy, as a 
laborer at a Navy Yard, and then his multi-decade employment 
driving a mail truck.  See also Transcript.  The November 2001 
consultation also noted a recent chest x-ray had revealed 
extensive calcified pleural plaques which were "consistent 
with" asbestos related abnormality. 

VA treatment records in the claims file span 1999 to 2006, with 
later chest x-ray studies.  Though the 2006 primary care 
evaluation noted his medical history of asbestos exposure, no 
treatment report of record contains an explicit diagnosis of 
asbestosis.  Further, despite several statements of the Veteran, 
no document of record from any source contains a diagnosis of 
mesothelioma.  

The Board will resolve reasonable doubt in his favor and find 
that the first two elements necessary for a grant of service 
connection-a current disability and in- service injury-are 
established.

The record also contains evidence linking the Veteran's current 
asbestos-related calcified pleural plaques to asbestos exposure 
in service.  In support of the claim, the November 2001 private 
pulmonary consultation noted the Veteran's last reported exposure 
to asbestos was in 1950, following his "working" in the Navy 
from 1943 to 1946 and his employment at the Navy Yard.  The 
physician concluded his history was consistent with regular and 
prolonged asbestos exposure.  

The record contains no evidence indicating that the Veteran had 
other exposure to asbestos either before active duty service and 
his post-service employment consisted of one-year as a laborer in 
the Navy Yard, then many years in a nonasbestosis-related field.  
Given the physician's characterization of the asbestosis exposure 
as "prolonged" and that the majority of the Veteran's potential 
exposure was three years in the Navy, the Board finds that the 
November 2001 opinion constitutes competent medical evidence of a 
nexus between the Veteran's current calcified pleural plaques and 
apparent in-service asbestos exposure.

The Board finds that the medical evidence of record establishes 
the presence of a current disability, an in-service injury, and a 
medical nexus linking the Veteran's asbestosis to active duty 
service.  All the elements necessary for establishing service 
connection are met and the claim for service connection is 
granted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) defines VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

With respect to his claim for entitlement to service connection 
for asbestosis, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 
59989 (2004).  In view of the Board's favorable decision 
regarding the claim for asbestosis, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.


ORDER

Service connection for a lung disorder, claimed as due to 
asbestos exposure, is granted.



__________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


